Ex 10.5


LOAN PURCHASE AGREEMENT
(Tier II)
THIS LOAN PURHASE AGREEMENT (this “Agreement”), is made as of April 8, 2020 (the
“Effective Date”), by and between (a) CURO Receivables Finance II, LLC, a
Delaware limited liability company (the “Purchaser”) and (b) CURO Receivables
Holdings II, LLC, a Delaware limited liability company (the “Seller”). Each
party to this Agreement may be referred to herein as a “Party” or, collectively,
as the “Parties.” Capitalized terms used herein without definition are used as
defined in the Loan Agreement, dated as of the date hereof (the “Loan
Agreement”), by and among Purchaser, the financial institutions from time to
time party thereto as Lenders, and Midtown Madison Management LLC, as
administrative, payment and collateral agent for itself, as a Lender, and for
the other Lenders (in such capacities, “Agent”).
Recitals
WHEREAS, Purchaser wishes to purchase, and Seller wishes to sell, certain
Eligible Receivables (as defined in the Loan Agreement) or, in the case of
Eligible Bank Partner Receivables, the related Participation Interest, on the
terms and conditions stated herein.
NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
Agreement
1.Definitions. Capitalized terms used but not defined herein shall have the
meanings given in the Loan Agreement. For the purposes of this Agreement, the
following terms shall have the meanings indicated:
(a)    “Confidential Customer Information” shall mean Customer Information or
other information about Account Obligors that is required to be kept
confidential by the requirements of Applicable Law or any Governmental
Authority.
(b)    “Customer Information” shall mean nonpublic information relating to
Account Obligors including without limitation, names, addresses, telephone
numbers, e-mail addresses, credit information, account numbers, social security
numbers, loan balances or other loan information, and lists derived therefrom
and any other information required to be kept confidential by Governmental
Authorities or requirements of Applicable Law.
(c)    “Insolvency or Liquidation Proceeding” shall mean (i) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to
Seller, (ii) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to such obligor or with respect
to any of Seller’s assets, (iii) any liquidation, dissolution, reorganization or
winding up of Seller, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or


1



--------------------------------------------------------------------------------

Ex 10.5


(iv) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of Seller.
(d)    “Material Contract” shall mean any contract or other arrangement to which
Seller is a party (other than this Agreement) for which breach, nonperformance,
cancellation, termination or failure to renew could reasonably be expected to
have a Material Adverse Effect.
(e)    “Proceeding” shall mean any action, suit, proceeding, inquiry or
investigation before or by any court, public board or government agency.
(f)    “Purchase Price” shall mean an amount equal to one-hundred percent (100%)
of the Receivable Balance of the Eligible Receivables sold by (or, in the case
of Eligible Bank Partner Receivables, the related Participation Interest sold
by) Seller to Purchaser in any Purchase.
(g)    “Purchased Receivable” shall mean any Receivable or Participation
Interest purchased by Purchaser hereunder.
(h)    “Tier I Sellers” shall mean, collectively, Advance Group, Inc., a Nevada
corporation, Avio Credit, Inc., a Delaware corporation, Cash Colorado, LLC, a
Nevada limited liability company, Concord Finance, Inc. a Nevada corporation,
FMMR Investments, Inc., a Nevada corporation, Galt Ventures, LLC, a Kansas
limited liability company, Principal Investments, Inc., a Nevada corporation,
SCIL, Inc., a Nevada corporation, and Speedy Cash Illinois, Inc., a Nevada
corporation.
2.    Purchase of Receivables.
(a)    Purchase. On the Effective Date and from time to time (each such date of
sale, a “Sale Date”), Purchaser shall purchase from Seller, and Seller shall
sell to Purchaser, the Receivables (or, in the case of Eligible Bank Partner
Receivables, the related Participation Interest) listed on Schedule I hereto, as
may be updated from time to time by Seller (each such purchase, a “Purchase”)
for the Purchase Price of the Eligible Receivables sold (or, in the case of
Eligible Bank Partner Receivables, the related Participation Interest sold) in
such Purchase. On each Sale Date, the Seller shall and hereby does sell,
transfer, assign, set over and convey to Purchaser all rights, title and
interest of Seller in and to the Receivables sold (or, in the case of Eligible
Bank Partner Receivables, the related Participation Interest sold) to Purchaser
on such Sale Date. The Receivables Balance of the Purchased Receivables shall be
calculated and agreed to by the Parties, and Seller’s applicable portion of any
applicable Purchase Price shall be paid by Purchaser to Seller by wire transfer
of immediately available funds in accordance with instructions previously
provided in writing by Seller, it being understood that the Purchase Price may
be paid in several transfers of funds which in total will equal the Purchase
Price. To the extent the Purchase Price for the related Purchased Receivables
exceeds the aggregate amount of cash available to be paid by Purchaser, such
excess shall be treated as a capital contribution by Seller to Purchaser. The
closing (“Closing”) of any Purchase shall occur at a location mutually agreeable
to the Parties. At each Closing, Seller shall provide (or cause the related Tier
I Seller to provide) access or otherwise make available to Purchaser or one of
its designees all of the related Portfolio Documents.


2



--------------------------------------------------------------------------------

Ex 10.5


(b)    No Recourse. The sale of Purchased Receivables to Purchaser (i) is
without recourse, representation or warranty of any kind, either expressed or
implied, except as may otherwise be expressly contained herein, including,
without limitation, the representations and warranties set forth in Section
5(a), and (ii) to the extent permitted to be transferred under Applicable Law,
includes all claims, suits, causes of action and any other right of Seller
whether known or unknown, against, Account Obligors, agents, representatives,
contractors, advisors or any other Person arising under or in connection with
the underlying Portfolio Documents or that is in any way based on or related to
any of the foregoing or the loan transactions governed thereby, including,
without limitation, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold pursuant to this Agreement.
(c)    Securities Applicable Laws. Purchaser acknowledges and agrees that (i)
the sale of Purchased Receivables hereunder does not involve, nor is it intended
in any way to constitute, the sale of a “security” within the meaning of any
applicable securities laws and (ii) it is not contemplated that any filing will
be made with any regulatory agency or pursuant to the securities laws of any
other jurisdiction in connection with the sale of Purchased Receivables
hereunder.
(d)    Rights and Remedies. In the event of an indemnifiable event as
contemplated under Section 12(a) or in the event of any failure by Purchaser to
perform any of its obligations under this Agreement, Seller shall have all
rights and remedies available under this Agreement at law and in equity.
(e)    True Sale. Seller and Purchaser agree that the transactions contemplated
hereby are intended to be and shall constitute sales of the Purchased
Receivables transferred pursuant to Section 2(a) above, and are not intended to
be financings or loans by Purchaser to Seller. The Parties shall treat such
transactions as sales for tax, accounting and all other purposes. The sale of
each Purchased Receivable pursuant to Section 2(a) above transfers to Purchaser
all of Seller’s right, title and interest in and to such Purchased Receivable,
and Seller will not retain any residual rights with respect to any Purchased
Receivable. It is intended that the beneficial interest in and title to the
Purchased Receivables shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any Debtor Relief
Law.
(f)    Grant of Security Interest. Notwithstanding the intent of the Parties, in
the event that the transactions contemplated hereby are construed to be
financings by Purchaser to Seller or the Purchased Receivables and other
Purchased Receivable Assets are determined or held to be property of Seller,
then (a) Seller hereby grants to Purchaser a present and continuing security
interest in and to the following, whether now existing or hereafter created: all
Purchased Receivables (including all related property, including all of the
related Portfolio Documents for such Purchased Receivables and all proceeds (as
defined in the UCC) of all of the foregoing (collectively, the “Purchased
Receivable Collateral”)); (b) this Agreement shall also be deemed to be a
security agreement within the meaning of Article 9 of the UCC; (c) the transfers
of the Purchased Receivables and other Purchased Receivable Collateral provided
for herein shall be deemed to be a grant by Seller to Purchaser of a first
priority lien upon and security interest in all of Seller’s right, title and
interest in and to the Purchased Receivable Collateral; (d) the possession by
Purchaser of the Purchased Receivables and other Purchased Receivable Collateral
and such other items of property


3



--------------------------------------------------------------------------------

Ex 10.5


as constitute instruments, chattel paper, money, negotiable documents, general
intangibles or accounts shall be deemed to be “possession by the secured party”
for purposes of perfecting the lien or security interest pursuant to the UCC,
including Section 9-305 of the UCC; (e) Purchaser is hereby authorized to take
all necessary or appropriate actions to perfect its security interest in the
Purchased Receivable Collateral, including without limitation authorization to
file financing statements on form UCC-1 naming Purchaser as secured party and
Seller as debtor, and identifying the Purchased Receivable Collateral as
collateral therein; and (f) notifications to Persons holding such property and
acknowledgments, receipts or confirmations from Persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of Purchaser
for the purpose of perfecting such lien or security interest under the UCC. Any
assignment of the interests of Purchaser in the Purchased Receivables pursuant
to any provision hereof shall also be deemed to be an assignment of any lien or
security interest created hereby in the Purchased Receivable Collateral.
Seller shall not create or permit any security interest in Purchased Receivable
Collateral, except in favor of Purchaser, and, if necessary, shall modify any
previously executed loan or security agreement to eliminate any security
interest granted in the Purchased Receivable Collateral, including without
limitation any security interest in such Purchased Receivable Collateral as
proceeds or as after acquired property.
To the extent consistent with this Agreement, Seller and Purchaser shall take
such actions as may be deemed reasonably necessary or appropriate such that, if
this Agreement were deemed to create a lien upon or security interest in the
Purchased Receivable Collateral and all such reasonably necessary or appropriate
actions had been taken, such lien or security interest would be deemed to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement, including, without
limitation, the execution and delivery by Seller to Purchaser of all
assignments, security agreements, financing statements and other documents
Purchaser reasonably requests, in form and substance reasonably satisfactory to
Purchaser.
(g)    Information Sharing. With respect to the sharing of any Customer
Information or Confidential Customer Information relating to any Account Obligor
with any affiliated or non-affiliated company, Purchaser, its Affiliates and
agents shall comply with requirements of Applicable Law. Additionally, Purchaser
and its Affiliates and agents shall not sell, transfer or otherwise convey
Customer Information to any other Person other than in connection with a
subsequent sale of the Receivables to a third party subject to Section 7 or to
the Servicer or any subsequent servicer that is servicing the Receivables on
behalf of Purchaser.
3.    Privacy. Purchaser shall not distribute any Customer Information received
from Seller (or copies thereof) to any Person, except (A) as required by
applicable requirements of Applicable Law or any Governmental Authority and to
service and administer the Purchased Receivables, (B) to its Affiliates or (C)
to its attorneys, accountants, and other parties to whom disclosure is required
pursuant to litigation to enforce this Agreement or to defend the same, or in
connection with tax filings.


4



--------------------------------------------------------------------------------

Ex 10.5


4.    Costs and Expenses. No Party shall be responsible for any other Party’s
costs, expenses, liabilities and disbursements incurred or paid in connection
with this Agreement, or matters relating to or arising therefrom.
5.    Representations and Warranties.
(a)    Seller Representations. The representations and warranties made by Seller
shall not merge into any document associated herewith, shall survive and
continue until the termination of this Agreement, and all of such
representations and warranties made by Seller under this Section 5(a) shall be
enforceable at law or in equity against Seller, its successors and assigns, by
Purchaser and its successors and assigns. Seller hereby makes the following
representations and warranties to Purchaser as of the date hereof and, with
respect to each Purchased Receivable, as of the related Sale Date:
(i)    Organization and Good Standing. Seller is a limited liability company
duly organized under the laws of the State of Delaware, validly existing and in
good standing under the laws of the State of Delaware, and has full power,
authority and the legal right to own its properties and conduct its business as
now conducted, and to execute, deliver and perform its obligations under this
Agreement;
(ii)    Due Qualification. Seller (A) is duly qualified to do business and is in
good standing as a foreign limited liability company in each jurisdiction where
such qualification is necessary in order to perform its duties hereunder, (B)
has obtained all licenses and approvals as required under federal and state law
that are necessary to perform its duties hereunder and (C) is in compliance with
its organizational documents;
(iii)    Due Authorization; Enforceability. Seller has the full power and
authority to execute and deliver this Agreement and to perform all its
obligations hereunder, including, without limitation, selling and transferring
the Purchased Receivables hereunder. The execution, delivery and performance of
this Agreement by Seller including, without limitation, the sale and transfer of
the Purchased Receivables hereunder, have been duly authorized by all necessary
limited liability company action on its part and do not and will not contravene
any provision of its organizational documents. This Agreement has been duly
executed and delivered by Seller and constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium and/or other similar laws and general
equitable principles;
(iv)    No Conflict. The execution, delivery and performance by Seller of this
Agreement and the transactions contemplated hereby do not violate, conflict with
or result in a breach or default under the organizational documents of Seller,
any federal, state or local law, rule or regulation applicable to Seller or any
agreement or other document to which Seller is a party or by which it or any of
its property is bound;
(v)    No Proceeding. There is no litigation, administrative proceeding or
investigation before any court, tribunal or governmental body presently pending
or threatened


5



--------------------------------------------------------------------------------

Ex 10.5


against Seller which would have a Material Adverse Effect on the transactions
contemplated by, or Seller ability to perform its obligations under this
Agreement;
(vi)    Receivables. The transfer of the Purchased Receivables in accordance
with the terms hereof, shall be valid and free from all Taxes, Liens and charges
with respect to the transfer thereof. Upon receipt of the Purchased Receivables
hereunder, Purchaser will be vested with good and marketable title thereto, free
and clear of all Taxes, Liens and charges with respect to the transfer thereof
and shall be able to enforce the Purchased Receivables in accordance with their
terms;
(vii)    No Consents. Seller is not required to obtain any consent,
authorization, approval, order, license, franchise, permit, certificate or
accreditation of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or authority or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement;
(viii)    Contracts. Seller (A) is not a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect or (B) is not in violation of
any term of or in default under any Material Contract that could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect;
(ix)    Absence of Litigation. There is no Proceeding pending or, to the
knowledge of Seller, threatened in writing against or affecting Seller which (A)
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect, (B) if adversely determined, could reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect or (C) questions the validity of this Agreement or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto;
(x)    No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Seller or its business, properties,
prospects, operations or financial condition, that would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect;
(xi)    Conduct of Business; Regulatory Permits. Seller is not in violation of
any term of or in default under its certificate of formation or operating
agreement or other governing documents. Seller is not in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to Seller (A) purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, or directing that the transactions
provided for herein not be consummated as herein provided, or (B) to the extent
any such violation would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. Seller possesses all material
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations and permits and all other appropriate regulatory
authorities necessary to conduct its business, and Seller has not received any
notice of proceedings relating to the revocation or modification of any such
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations or permits. Seller is in compliance with all laws,
rules, regulations and


6



--------------------------------------------------------------------------------

Ex 10.5


ordinances of all applicable Governmental Authorities, including, without
limitation, all applicable state regulatory and similar laws, rules, regulations
and orders, except to the extent any such non-compliance would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
(xii)    Eligibility. As of the date of the related Purchase, each Purchased
Receivable sold by Seller to Purchaser on such date is (or, in the case of
Participation Interests, the related Bank Partner Receivable is) an Eligible
Receivable.
(b)    Seller Repurchase Obligations.
(i)    If any of the representations or warranties of Seller contained in
Section 5(a) are not true with respect to any Purchased Receivable on the
applicable Sale Date (any such Purchased Receivable, an “Ineligible
Receivable”), then on the date that is ten (10) Business Days (or such later
date as may be agreed to in writing by both Purchaser and the Agent) after the
earlier of (i) Seller’s actual knowledge of such breach and (ii) receipt by
Seller of written notice thereof given by Purchaser or the Agent, Seller shall
repurchase such Ineligible Receivable from Purchaser (each such date on which
such a repurchase occurs, a “Reassignment Date”) on such Reassignment Date for
an amount equal to the outstanding Receivable Balance of such Ineligible
Receivable (the “Reassignment Amount”). Such Reassignment Amount shall be paid
(i) if such Reassignment Date is also a Sale Date, by reducing the Purchase
Price payable by Purchaser to Seller on such Sale Date, and (ii) if such
Reassignment Date is not also a Sale Date or to the extent such Reassignment
Amount exceeds the Purchase Price payable on such Sale Date, by Seller making a
wire transfer to the Collateral Account in an amount equal to such excess.
(ii)    Purchaser and Seller agree that after payment of the Reassignment Amount
for an Ineligible Receivable as provided above, Purchaser hereby automatically
and without further action reconveys such Ineligible Receivable and all proceeds
thereof to Seller, without representation or warranty, other than the absence of
Liens arising through or under Purchaser.
(c)    Purchaser Representations. The representations and warranties made by
Purchaser shall not merge into any document associated herewith and shall
survive and continue until the termination of this Agreement and shall be
enforceable at law or in equity against Purchaser, its successors and assigns,
by Seller and its successors and assigns. Purchaser hereby makes the following
representations and warranties to Seller as of the date hereof and, with respect
to each Purchased Receivable, as of the related Sale Date:
(i)    Organization and Good Standing. Purchaser is a limited liability company
duly formed under the laws of the State of Delaware, validly existing and in
good standing under Delaware law and has full power, authority and the legal
right to own its properties and conduct its business as now conducted, and to
execute, deliver and perform its obligations under this Agreement.
(ii)    Due Qualification. Purchaser is (A) duly qualified to do business and is
in good standing as a foreign limited liability company in each jurisdiction
where such qualification is necessary in order to perform its duties hereunder,
(B) has obtained all licenses and approvals as


7



--------------------------------------------------------------------------------

Ex 10.5


required under federal and state law that are necessary to perform its duties
hereunder and (C) is in compliance with its organizational documents;
(iii)    Due Authorization; Enforceability. Purchaser has the full power and
authority to execute and deliver this Agreement and to perform all its
obligations hereunder. The execution, delivery and performance of this Agreement
by Purchaser have been duly authorized by all necessary trust action on its part
and do not and will not contravene any provision of its organizational
documents. This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
and/or other similar laws and general equitable principles;
(iv)    No Conflict. The execution, delivery and performance by Purchaser of
this Agreement and the transactions contemplated hereby do not violate, conflict
with or result in a breach or default under the organizational documents of
Purchaser, any federal, state or local law, rule or regulation applicable to
Purchaser or any agreement or other document to which Purchaser is a party or by
which it or any of its property is bound;
(v)    No Proceeding. There is no litigation, administrative proceeding or
investigation before any court, tribunal or governmental body presently pending
or threatened against Purchaser which would have a material adverse effect on
the transactions contemplated by, or Purchaser’s ability to perform its
obligations under this Agreement;
(vi)    Purchaser Accepts “As-Is” Condition. EXECUTION OF THIS AGREEMENT SHALL
CONSTITUTE AN ACKNOWLEDGEMENT BY PURCHASER THAT THE PURCHASE OF EACH PURCHASED
RECEIVABLE WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
OR OTHERWISE (OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED
IN THIS AGREEMENT) IN AN “AS-IS”, “WITH ALL FAULTS” CONDITION BASED SOLELY ON
PURCHASER’S OWN INSPECTION. Purchaser acknowledges and agrees that Seller has
not nor does represent, warrant or covenant the nature, accuracy, completeness,
enforceability or validity of any of the Receivables or Portfolio Documents. All
documentation, information, analysis and/or correspondence, if any, which is or
may be sold, transferred, assigned and conveyed to Purchaser with respect to any
and all Purchased Receivables or the Portfolio Documents are done so on an “as
is” basis, with all faults; and
(vii)    Investment Representation. Purchaser hereby represents and warrants to
Seller that (A) the purchase of Purchased Receivables is a legal investment for
Purchaser under applicable laws, (B) Purchaser has acquired and is acquiring the
Purchased Receivables for its own account and not with a view to the sale,
transfer or other distribution thereof other than in accordance with the
exercise of any contractual rights of redemption it may have, (C) Purchaser
realizes that the Purchased Receivables are not registered under any securities
laws, (D) Purchaser understands that its purchase of Purchased Receivables
involves a high degree of risk, (E) Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of the purchase of Purchased Receivables hereunder, (F) Purchaser can
afford a complete loss of the sums advanced and to be advanced hereunder, (G)
Purchaser acknowledges


8



--------------------------------------------------------------------------------

Ex 10.5


that it has been offered an opportunity to ask questions of and receive answers
from officers of Seller concerning all material aspects of this Agreement and
the Purchased Receivables, and that any request for such information has been
fully complied with to the extent Seller possesses such information or can
acquire it without unreasonable effort or expense and (H) Purchaser recognizes
that no governmental agency has passed upon the Purchased Receivables or this
Agreement or made any finding or determination as to their fairness.
6.    Covenants of Purchaser. The following covenants shall be binding upon
Purchaser and any subsequent purchasers or assignees of any of all of the
Purchased Receivables:
(a)    Compliance with Applicable Law. In the performance of its collection
efforts with respect to the Purchased Receivables, Purchaser agrees that it will
comply with all requirements of the Gramm‑Leach‑Bliley Act and all applicable
federal Applicable Laws including but not limited to the federal Fair Debt
Collections Practices Act.
(b)    Use of Names. Purchaser or any subsequent purchaser or assignee shall use
only Purchaser’s own name or the name of any subsequent purchaser or assignee
when taking action in respect of any Purchased Receivable; provided that the
Servicer may use its own name on behalf of Purchaser when the Servicer is
servicing any Purchased Receivable.
(c)    Information Sharing. With respect to the sharing of any Customer
Information relating to any Account Obligor with any affiliated or
non-affiliated company, Purchaser and each subsequent purchaser or assignee
shall comply with the requirements of all applicable federal, state and local
laws, rules and regulations, including, without limitation, the requirements of
Regulation P as set forth in 15 U.S.C. §6801, et seq. Additionally, Purchaser
and each subsequent purchaser or assignee shall not sell, transfer or otherwise
convey Customer Information to any other Person other than in connection with a
subsequent sale of the Purchased Receivables or to the Servicer or any
subsequent servicer that is servicing the Purchased Receivables on behalf of
Purchaser.
(d)    Encryption System. The Purchaser and each subsequent purchaser or
assignee agrees to use an encryption system for any receipt and/or transmittal
of data relating to the Purchased Receivables.
(e)    Compliance. In the performance of its collection efforts, if any, and in
the course of owning the Purchased Receivables, Purchaser and each subsequent
purchaser or assignee agrees at all times to conform and comply, and shall
require anyone acting for or on its behalf to conform and comply, with all
requirements of Applicable Law applicable to the conduct of such activities and
to the ownership, transfer or sale of the Purchased Receivables including,
without limitation, the requirements of the Fair Debt Collection Practices Act
(15 U.S.C. §1692 et seq.), the Fair Credit Reporting Act (“FCRA”), the U.S.
Bankruptcy Code, and all usury laws. For any Purchased Receivable for which the
applicable statute of limitations has run, Purchaser and each subsequent
purchaser or assignee will not falsely represent that a lawsuit will be filed if
the Account Obligor does not pay. Purchaser represents and warrants that it (or
any entity it engages to collect debts) and each subsequent purchaser or
assignee (or any entity such subsequent purchaser or assignees uses to collect
debts) shall be licensed to collect any amounts due in the jurisdiction in which
the Account Obligor lives or, if appropriate, maintains a domicile, if so
required by such jurisdiction’s


9



--------------------------------------------------------------------------------

Ex 10.5


laws or regulations. If Purchaser and a subsequent purchaser or assignee reports
to a major credit reporting agency such as Experian, Equifax and TransUnion,
Purchaser and each subsequent purchaser or assignee will report in its name
alone or as such reporting agencies or the FCRA or other applicable law requires
Purchaser to report.
(f)    Information Security. The Purchaser and each subsequent purchaser or
assignee shall implement and maintain administrative, technical and physical
safeguards designed to ensure the security of Customer Information pursuant to
the Federal Financial Institutions Examination Council’s Interagency Guidelines
and the requirements of Applicable Law (“Interagency Guidelines”), including but
not limited to the following: (1) access controls on information systems,
including controls to authenticate and permit access only to authorized
individuals and controls to prevent its representatives from providing Customer
Information to unauthorized individuals who may seek to obtain this information
through fraudulent means; (2) access restrictions at physical locations
containing Customer Information, such as buildings, computer facilities, and
records storage facilities to permit access only to authorized individuals;
(3) encryption of electronic Customer Information, including while in transit or
in storage on networks or systems to which unauthorized individuals may have
access; (4) procedures designed to ensure that information system modifications
are consistent with the information security measures; (5) dual control
procedures, segregation of duties, and employee background checks for
representatives with responsibilities for or access to Customer Information;
(6) monitoring systems and procedures to detect actual and attempted attacks on
or intrusions into information systems; (7) response programs that specify
actions to be taken when Purchaser detects unauthorized access to information
systems, including immediate reports to the other parties; (8) measures to
protect against destruction, loss or damage of Customer Information due to
potential environmental hazards, such as fire and water damage or technological
failures; (9) training staff to implement the information security measures;
(10) regular testing of key controls, systems and procedures of the information
security measures by independent third parties or staff independent of those
that develop or maintain the security measures; and (11) appropriate measures to
completely and permanently destroy “consumer information” (as defined in the
Interagency Guidelines) by shredding, permanently erasing, or otherwise
permanently rendering consumer information inaccessible and illegible. The
Purchaser and each subsequent purchaser or assignee shall respond promptly and
thoroughly to any requests for information concerning the respective information
security measures implemented by such party.
(g)    Furnishing Information to Major Credit Bureaus. Purchaser and each
subsequent purchaser or assignee has the right to report an Account Obligor’s
delinquency on a Receivable to a consumer reporting agency, including the three
major credit bureaus (i.e., Experian, TransUnion, Equifax).
(h)    Notification of Account Obligors and Third Parties. If required by
Applicable Law, Purchaser and each subsequent purchaser or assignee shall notify
an Account Obligor in writing that a Receivable has been sold to Purchaser or
such subsequent purchaser or assignee.
7.    Right of Transfer. Purchaser may assign the Purchased Receivables and/or
its rights under this Agreement to any other entity subject to such assignee and
each successor assignee agreeing to be bound by the terms set forth in this
Agreement including Section 6.


10



--------------------------------------------------------------------------------

Ex 10.5


8.    Termination. This Agreement shall terminate upon the final payment or
other liquidation of the last outstanding Purchased Receivable.
9.    Effect of Agreement and Relationship of Parties; Integration. This
Agreement is not intended to constitute, and shall not be construed to
establish, a partnership or joint venture among any of the Parties. The Parties
will have no obligations or responsibilities to each other except as
specifically stated herein.
10.    Intention of the Parties.
(a)    The relationship between Seller and Purchaser hereunder is not intended
to be that of debtor and creditor.
(b)    It is the intention of the Parties that the sale of the Purchased
Receivables pursuant to this Agreement shall be an absolute sale, without
recourse, of the Purchased Receivables (and the Parties agree to treat the
transfer of the Purchased Receivables as an absolute sale rather than a secured
financing).
11.    Miscellaneous.
(a)    Notices. Except as otherwise expressly provided herein, all notices
required or agreed to be given pursuant hereto shall be in writing and shall be
deemed to have been properly given, served and received (i) if delivered by
messenger, when delivered, (ii) if mailed, on the third (3rd) Business Day after
deposit in the United States of America mail certified, postage prepaid, return
receipt requested, (iii) if by facsimile or e-mail, upon sender’s transmission,
or (iv) if delivered by reputable overnight express courier, freight prepaid,
the next Business Day after delivery to such courier. Notices shall be addressed
to the Parties as set forth below:
If to Purchaser:
CURO Receivables Finance II, LLC
c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn: Don Gayhardt
E-Mail: don.gayhardt@curo.com
With a copy to:
CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn: Vin Thomas
E-Mail: vinthomas@curo.com


11



--------------------------------------------------------------------------------

Ex 10.5


If to Seller:
CURO Receivables Holdings II, LLC
c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn: Don Gayhardt
E-Mail: don.gayhardt@curo.com
With a copy to:
CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn: Vin Thomas
E-Mail: vinthomas@curo.com
The Parties may change their addresses for notice by serving written notice upon
all other Parties.
(b)    Execution in Counterparts. This Agreement and any waiver or amendment
hereto may be executed in counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Agreement and each of the other Loan Documents may be executed and delivered by
facsimile, portable document format (.pdf), or other Electronic Transmission all
with the same force and effect as if the same was a fully executed and delivered
original manual counterpart. Delivery of an executed electronic signature page
of this Agreement and each of the other Loan Documents by facsimile, portable
document format (.pdf), or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof and each party to this
Agreement and each of the other Loan Documents agrees that it will be bound by
its own signature and that it accepts the facsimile, portable document format
(.pdf), or other electronic signature of each other party to this Agreement and
each of the other Loan Documents. For the avoidance of doubt, the authorization
under this paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed paper Agreement or any Loan Document
which has been converted into electronic form (such as scanned portable format
(.pdf)), or an electronically signed Agreement or any Loan Document converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent may, at its option, create one or more copies of such
Agreement in an electronic form (“Electronic Copy”), which shall be deemed
created in the ordinary course of the Administrative Agent’s business, and
destroy the original paper document. Administrative Agent may also require that
any such documents and signatures be confirmed by a manually signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile, portable document format
(.pdf), or other Electronic Transmission document or signature. The words
“execution,” “executed,” “signed,” “signature,” and words of like import in this
paragraph shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal


12



--------------------------------------------------------------------------------

Ex 10.5


Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail (“e-mail”) or E-Fax, or otherwise to or from an
electronic system or other equivalent service.
(c)    Governing Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of law provisions thereof.
(d)    Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
(e)    Complete Agreement; Successors and Assigns. This Agreement constitutes
the complete agreement between the Parties with respect to the subject matter
hereof and supersedes all existing agreements and all oral, written, or other
communications between the Parties concerning its subject matter. The Parties
make no representations or warranties to each other, except as specifically set
forth in or specified by this Agreement. All prior representations and
statements made by any Party or its representatives, whether verbally or in
writing, are deemed to have been merged into this Agreement. This Agreement
shall be binding upon the Parties and their respective successors and permitted
assigns in particular the covenants set forth in Section 6 of this Agreement
which shall apply to each subsequent purchaser or assignee of any or all of the
Purchased Receivables provided however, that Seller may not assign any of its
rights or obligations hereunder.
(f)    Waivers and Amendments. No delay on the part of a Party in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by such Party of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of any provision of this Agreement
shall be effective unless in writing and signed by each of the Parties.
(g)    References to Sections and Agreement; Captions. Unless otherwise
indicated either expressly or by context, any reference in this Agreement to a
“Section” shall be deemed to refer to a Section to this Agreement. All
references herein to this Agreement shall, as of any time after the date hereof,
be deemed to include all amendments hereto which have been made prior to such
time in accordance with Section 11(f). Section captions, headings and titles
used in this Agreement are for convenience only, and shall not affect the
construction of this Agreement.
(h)    Jurisdiction, Venue and Service of Process. The Parties hereby consent to
the exercise of jurisdiction over its person and its property by any court of
competent jurisdiction situated in New York, New York (whether it be a court of
the State of New York or a court of the United States of America situated in New
York, New York) for the enforcement of this Agreement or in any other


13



--------------------------------------------------------------------------------

Ex 10.5


controversy, dispute or question arising hereunder, and each Party hereby waives
any and all personal or other rights to object to such jurisdiction for such
purposes. Each Party, for itself and its successors and assigns, hereby waives
any objection which it may have to the laying of venue of any such action or
suit at any time, each Party agrees that service of process may be made, and
personal jurisdiction over such Party obtained, by service of a copy of the
summons, complaint and other pleadings required to commence such litigation by
personal delivery or by United States of America certified or registered mail,
return receipt requested, addressed to such Party at its address for notices as
provided in this Agreement. Each Party waives all claims of lack of
effectiveness or error by reasons of any such service.
(i)    Confidentiality. All oral and written information about each of the
Parties, their respective businesses and customers, and this Agreement
(collectively, the “Records”), are valuable and proprietary assets. Each of the
Parties (and each of their respective employees and agents) shall treat the
Records as strictly confidential and, except as expressly authorized hereunder,
will not disclose such Records to any Person (other than its Affiliates and, in
the case of Purchaser, to the Servicer, proposed transferees of the Purchased
Receivables, the Agent and the Lenders) or use such Records other than in
accordance therewith. Each Party will use its best efforts to ensure that its
employees and agents maintain such confidentiality. Each Party will notify the
other Parties immediately upon receiving a subpoena or other legal process about
any other Party’s Records and will cooperate with the other Parties to comply
with or oppose the subpoena or legal process. This Section 11(i) will not apply
to information, documents, and material that are in or enter the public domain
other than through a wrongful act or omission of a Party.
(j)    Jury Waiver. THE PARTIES HEREBY EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. THE PARTIES EACH REPRESENT TO EACH OTHER
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL WITHOUT A JURY.
(k)    Compliance with Applicable Law and Regulation. The performance of each of
the Parties under this Agreement is subject to all applicable requirements of
Applicable Law and any Governmental Authority and each Party covenants to comply
with all applicable requirements of Applicable Law and the lawful and reasonable
actions or requests of duly authorized Governmental Authorities in connection
with the matters contemplated by this Agreement. If any Party becomes aware of
any change in any requirements of Applicable Law affecting the performance of
obligations by any Party under this Agreement, it shall promptly thereafter
provide written notice of the same to the other Parties, provided that the
failure to provide such notice shall not relieve any Party of its obligation to
comply with all applicable requirements of Applicable Law as may change from
time to time. Nothing in this Agreement shall be construed as compelling any
Party to act in violation of any applicable requirements of Applicable Law.


14



--------------------------------------------------------------------------------

Ex 10.5


(l)    Limitations on Liability/Waiver of Claims. Seller and Purchaser
knowingly, voluntarily and intentionally waive any right to claim for punitive
damages in connection with any claim or dispute, action or proceeding against
any other Party arising under or in connection with this Agreement, in tort, at
law or in equity, or by virtue of any statute or otherwise.
(m)    Provision of Information. Until this Agreement shall have terminated,
Seller shall, to the extent not prohibited by any applicable Requirement of
Applicable Law, in addition to the foregoing, furnish to Purchaser upon
reasonable advance request such additional reports or information, including,
without limitation, updated financial data or credit reports or information
required by any applicable requirements of Applicable Law, and copies of such
documents as may be contained in the loan file for each Purchased Receivable.
All such reports, documents or information shall be provided by and in
accordance with all reasonable written instructions and directions that
Purchaser may give. Seller may require that Purchaser pay or advance to Seller
all reasonable costs and expenses of Seller incurred in connection with Seller’s
performance under, or compliance with any request of Purchaser under this
Section 11(m).
(n)    Survival. Except as otherwise expressly provided herein, all the
representations, warranties, terms and covenants of the Parties including, but
not limited to indemnifications, shall survive any Purchase and the termination
of this Agreement.
(o)    Cooperation. Each Party shall cooperate in good faith regarding the
implementation of the transactions contemplated by this Agreement.
12.    Indemnification Provisions.
(a)    Indemnity.
(i)    By Seller. Seller (the “Seller Indemnifying Party”) shall indemnify and
hold harmless Purchaser, its respective Affiliates and their respective members,
managers, officers, directors, trustees, agents and employees (collectively,
“Purchaser Indemnified Parties”), from and against any claims, loss, cost,
liability, damage or expense (including, without limitation, reasonable and
documented attorney’s fees and expenses) (“Indemnified Amounts”) that arise out
of or relate to (A) any breach by Seller Indemnifying Party of its express
representations, warranties, covenants or other responsibilities set forth in
this Agreement or (B) any willful misconduct or gross negligence by Seller
Indemnifying Party or any of its officers, directors, agents, employees,
representatives or assignees with respect to the Purchased Receivables; provided
that that the Seller shall not be liable pursuant to this indemnity for any
Indemnified Amounts (A) arising due to the deterioration in the credit quality
or market value of the Purchased Receivables to the extent that such credit
quality or market value was not misrepresented in any material respect by the
Seller or any of its Affiliates, (B) arising from the failure of any Account
Obligor to pay amounts due and owing under any Receivables unless such failure
resulted from the material breach of any covenant of or a misrepresentation by
the Seller hereunder or from the Seller’s or its Affiliates’ fraud, gross
negligence or willful misconduct, or (C) to the extent that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) that such Indemnified Amount resulted from (i) the fraud, gross
negligence or willful misconduct of such Purchaser


15



--------------------------------------------------------------------------------

Ex 10.5


Indemnified Party or (ii) a material breach of any Loan Document by such
Purchaser Indemnified Party.
(ii)    By Purchaser. Purchaser (the “Purchaser Indemnifying Party” and,
together with Seller Indemnifying Party, the “Indemnifying Parties” and each,
individually, an “Indemnifying Party”) shall indemnify and hold harmless Seller,
its Affiliates and its members, managers, officers, directors, agents and
employees (collectively, “Seller Indemnified Parties” and, together with
Purchaser Indemnified Parties, the “Indemnified Parties” and each, individually,
an “Indemnified Party”), from and against any claims, loss, cost, liability,
damage or expense (including, without limitation, reasonable attorney’s fees and
costs of suits) that arise out of or relate to (A) any breach by such Purchaser
Indemnifying Party of its express representations, warranties, covenants or
other responsibilities set forth in this Agreement or (B) any willful misconduct
or gross negligence by any Purchaser Indemnifying Party or any of its respective
officers, directors, agents, employees, representatives or assignees with
respect to the Purchased Receivables. Purchaser Indemnifying Parties shall not
be liable to any Seller Indemnified Party for the foregoing to the extent the
Losses arise from any such Seller Indemnified Party’s gross negligence or
willful misconduct, as determined by final non-appealable order of a court of
competent jurisdiction.
(iii)    Limitations on Seller’s Indemnification Obligations. Purchaser
acknowledges that it has purchased the Purchased Receivables “AS IS,” without
reliance on any representations or warranties of Seller except as expressly
provided herein, and that the Purchase Price of each Purchase reflects such
fact. Seller shall not be obligated to pay any Indemnified Amounts for any
breach of the representation set forth in Section 5(a)(xii) if Seller has paid
the related Reassignment Amount.
(b)    Indemnification Procedure. Whenever any claim of the type which would
occasion indemnification under this Section 12 is asserted or threatened by any
Indemnified Party against any Indemnifying Party, the Indemnified Party shall
promptly notify such Indemnifying Party of such claim. The notice shall include,
if known, the facts constituting the basis for such claim, including, if known,
the amount or an estimate of the amount of the liability arising therefrom. In
the event of any claim for indemnification hereunder resulting from or in
connection with the claim or legal proceedings of a claimant not a Party to this
Agreement, the Indemnifying Party shall have the right, at its option, at its
expense and with its own counsel which counsel shall be reasonably satisfactory
to the Indemnified Party to assume the defense of any such claim or any
litigation resulting from such claim or to participate with its own counsel
which counsel shall be reasonably satisfactory to the Indemnified Party in the
compromise or defense thereof. If the Indemnifying Party undertakes to assume
the defense of any such claim or litigation or participate in the compromise
thereof, it shall promptly notify the Indemnified Party of its intention to do
so, and, as a condition to the Indemnifying Party’s indemnification obligation,
the Indemnified Party shall cooperate reasonably with the Indemnifying Party and
its counsel (but at the sole expense of the Indemnifying Party) in the defense
against or compromise of any such claim or litigation. Anything in this Section
12(b) to the contrary notwithstanding, no Indemnified Party shall compromise or
settle any such claim or litigation without the prior written consent of the
applicable Indemnifying Party, which consent will not be unreasonably withheld;
provided, however, that if the Indemnified Party shall have any potential
liability with respect to, or may be adversely affected by, such claim


16



--------------------------------------------------------------------------------

Ex 10.5


or litigation, the Indemnifying Party shall not settle or compromise such claim
or litigation without the prior written consent of the Indemnified Party.
(c)    Losses. For the purposes of this Agreement, the term “Losses” shall mean
all out‑of‑pocket costs, damages, losses, fines, penalties, judgments,
settlements, and expenses whatsoever, including, without limitation, (i) outside
attorneys’ fees and disbursements and court costs reasonably incurred by the
Indemnified Party; and (ii) costs (including reasonable expenses and reasonable
value of time spent) attributable to the necessity that any officer or employee
(other than in-house attorneys) of any Indemnified Party spend more than
twenty-five percent (25%) of his or her normal business hours, over a period of
two (2) months, in connection with any judicial, administrative, legislative, or
other proceeding.
(d)    Survival. The provisions of this Section 12 shall survive the termination
of this Agreement.
[Signature Page Follows]




17



--------------------------------------------------------------------------------


Ex 10.5


IN WITNESS WHEREOF, the Parties, each intending to be legally bound hereby, have
caused this Agreement to be executed by its duly authorized officer as of the
date first above written.
CURO RECEIVABLES HOLDINGS II, LLC,
as Seller






By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer




CURO RECEIVABLES FINANCE II, LLC,
as Purchaser






By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer




























    





